 CARPINTERIA LEMON ASSOCIATION121WE WILLbargaincollectivelyupon request with United Packinghouse Work-ers ofAmerica, Local 78, CIO,in respect to rates of pay, wages,hours of em-ployment,and other conditions of employment,and if an understanding isreached we will embody it in a signed agreement.The bargaining unit isAll productionand maintenance employees, excluding all clerical em-ployees, guards,professional employees,and supervisors as defined in theNational Labor Relations Act.WE WILL NOT,by refusing to bargain,by unilateral action in regard to wages,or in any other manner, interferewith,restrain,or coerce our employees in theexercise of the right to self-organization,to form labor organizations,to join orassistUnited PackinghouseWorkersof America,Local 78, CIO,or any otherlabor organization,to bargaincollectively throughrepresentatives of their ownchoosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any orall such activities,except to the extentthatsuch right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment as authorized in Section8 (a) (3) of the Act.OXNARD CITRUSASSOCIATION,Employer.Dated---------------- By-----------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or coveredby anyother material.Carpinteria Lemon AssociationandUnited Fresh Fruit & Vege-tableWorkers Union,LIU #78, CIO.Case No. 21-CA-1929.April 13,1955DECISION AND ORDEROn November 23, 1954, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding; finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1) and (5) of the Actand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthe case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'IWe find no merit in the Respondent's argument that its refusal to bargain with theUnion on and after February 26, 1954, but during the certification year, was justified bythe allegations of the employees'petition repudiating the Union.See Ray Brooks v.N. L. R.B.,348 U. S. 96;N.L. R. B. v. Henry Heide, Inc.,219 F. 2d 46 (C. A.2) ;PlasticAge Company,et al.,111 NLRB 121.See alsoHeaton Furniture Company,111 NLRB342.For the reasons set forth inSanta Clara Lemon Association,112 NLRB 93, we findthat the Regional Director,in amending the certificate to substitute the Union's newname, did not act arbitrarily or capriciously.112 NLRB No. 20. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Carpinteria LemonAssociation, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representativeof all the Respondent's production and maintenance employees at itsCarpinteria, California, establishment, excluding clerical employees,guards, professional employees, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist United PackinghouseWorkers of America, Local 78, CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from anyor all such activities except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representativeof all the employees in the above-described appropriate unit, and ifan understanding is reached, embody such understanding in a signedagreement.(b)Post at its establishment in Carpinteria, California, copies ofthe notice attached to the Intermediate Report marked "Appendix A." 2Copies of the notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.2There shall be substituted for the words"The Recommendations of a Trial Examiner"the words "A Decision and Ordel." In the event that this Order is enforced by decree of aUnited States Court of Appeals, there shall be substituted for the words "Pursuant to aDecision and Order" the words "Pursuant to a Decree of the United States Court of Ap-peals, Enforcin—an Order." CARPINTERIA LEMON ASSOCIATION123(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER LEEDOM took no part in the consideration of the above De-cision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn February 25, 1954, United Fresh Fruit & Vegetable Workers Union, LIU #78,CIO (designated herein as LIU), filed a charge with the National Labor RelationsBoard (referred to herein as the Board) against Carpinteria Lemon Association(described below as Carpinteria or the Respondent).Based upon the charge, theGeneral Counsel of the Board issued a complaint on May 28, 1954, alleging thatCarpinteria had engaged in and was engaging in unfair labor practices within themeaning of the National Labor Relations Act, as amended (61 Stat. 136-163), alsoreferred to herein as the Act.Copies of the charge and complaint have been dulyserved upon the Respondent.With respect to the alleged unfair labor practices, the complaint, in substance,alleges that LIU, a labor organization, was certified by the Board on November 27,1953, as the representative of a unit of the Respondent's employees appropriate forthe purposes of collective bargaining; that after the employees had submitted to theRespondent "a petition denouncing" LIU, the Respondent, in violation of Section8 (a) (1) and (5) of the Act, on or about February 23, 1954, refused to bargaincollectivelywith LIU as the representative of the said employees, and thereafterrefused so to bargain; that, on or about March 26, 1954, the Respondent "grantedwage increases to substantially all of its employees in the above-mentioned unit,"without consultation with LIU, thus violating the said sections of the Act.The Respondent filed an answer which, in material substance, admits the certifica-tion of LIU, but denies the commission of any unfair labor practices.The answeralleges affirmatively that the employees in the unit are "agricultural laborers" andthus "exempt from the ... Act"; that, on or about February 11, 1954, the Respond-ent was served with a petition signed by a majority of the said employees,statingthat because of "threats, misrepresentations and false promises previously made tothem" by LIU, "they no longer desired to be represented by said Union"; that thepetition "instructed" the Respondent "to discontinue immediately all bargaining orother dealings on behalf of said employees" with LIU; that the "said employeesstated that they desired to be represented by the Employees' Committee named inthe said petition," and required the Respondent "to recognize said Employees' Com-mittee as their bargaining representative"; and that after the service of the petition,the Respondent refused to bargain with LIU "and did thereafter grant a wage increasepursuant to its established policy of paying wage rates comparable to the highestin citrus packing in the area." iPursuant to notice served by the General Counsel upon all other parties, a hearingwas held on October 6 and 8, 1954, before me, as duly designated Trial Examiner,atCarpinteria, California.The General Counsel and the Respondent were repre-sented by counsel.LIU was not represented.All parties were given a full oppor-tunity to be heard, examine and cross-examine witnesses, adduce evidence, filebriefs and proposed findings of fact and conclusions of law, and present oral argu-iThe answer also includes allegations that LIU "is defunct, insolvent, and inoperative" ;that its officers were removed from office on or about March 1, 1954 ; that LIU has no"iesources, personnel or facilities with which to represent any employees or any group ofemployees" , and that in charging the Respondent with a refusal to bargain, both the Na-tional Labor Relations Board and LIU are abridging rights guaranteed to the employeesby Section 7 of the Act, and ",ire coercing the [Respondent] to act in violation of Sec-tion 8 (a) (1) of the Act" I have not set forth these allegations in body of the reportbecause they require no discussion in connection with findings.Even if one ignores thequestion of their materiality, the record is barren of any evidence to support them, andsome, at least, such as the claim that the bringing of the charges abridges the rights ofemployees and is "coercing" the Respondent to violate the Act, are obviously without meriton their face. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDment.The General Counsel presented a statement of his position after the closeof the evidence.He has not filed a brief or proposed findings and conclusions.TheRespondent waived oral argument,but has filed a brief which has been read andconsidered.The General Counsel made an unopposed motion during the hearing to amendthe complaint to the effect that on or about July 1,1954, LIU "was taken over andabsorbed"by the United Packinghouse Workers of America, Local 78, CIO(referredto below as the Packinghouse Workers),and that on September 21, 1954, the ActingRegional Director for the Twenty-first Region of the Board amended the certifica-tion by substituting the Packinghouse Workers for LIU as the certified labor organi-zation appearing therein.The motion was granted.I also granted an unopposedmotion by the Respondent to amend its answer to the effect that it demes theallegation added to the complaint,as set out above.Counsel for three individuals,styled the Employees' Committee,appeared at thehearing and presented a motion for leave to intervene in this proceeding.Attachedto the motion is an unsworn"proposed Complaint In Intervention"which, amongother things,contains averments(to which later reference will be made)of allegedmisconduct by LIU; states that the Employees' Committee represents a majority ofthe Respondent's production and maintenance employees,and seeks dismissal of thecomplaintThe motion was denied?1.JURISDICTIONThe Respondent has its principal place of business at Carpinteria,California, andis engaged there in the packing and processing of citrus fruits. It sells the products,through a"marketing agent," but engages directly in the packing,processing, load-ing, and shipment of the products.During the year immediately preceding thehearing, the Respondent shipped lemons valued in excess of $175,000 from withinthe State of California to points outside thereof.The Respondent is, and has beenat all times material to this proceeding,engaged in interstate commerce within themeaning of the Act.The Board has jurisdiction over this proceeding.II.THE LABORORGANIZATIONS INVOLVEDOn March 21,1954, and at all times material to this proceeding prior thereto,United Fresh Fruit & Vegetable Workers Union,LIU #78, CIO,admitted to mem-bership persons employed in fruit packing establishments,such as the one operatedby the Respondent, existed for the purpose of dealing with employers, such as theRespondent,concerning wages,rates of pay,hours of employment,and conditionsof work; and was a labor organization within the meaning of the Act.3As stipulatedat the hearing, United Packinghouse Workers of America, Local 78, CIO, is now,and has been at all times material to this proceeding,a labor organization withinthe meaning of the Act.z Although reasons for denial of the motion are set forth in the record,itmay also benoted here that the Employees'Committee concededly has no contractual rights which maybe affected by this proceeding;that there is no issue in this proceeding that the Respondentunlawfully assisted or supported the Employees'Committee;that the "Complaint In Inter-vention"seeks a dismissal of the pi oceeding brought against the Respondent , that sincethe charges and complaint were filed against the Respondent, and not the Employees'Committee, the latter has no standing to seek such a dismissal,and that the Board's.Rules and Regulations make no provision for a "Complaint In Intervention," whetherverified or unverifiedMoreover,the intervention sought is, in a realistic sense, tanta-mount to an effort to secure decertification of LIU.Both the Act and the Board'sRules and Regulations make provision foi the filing by employees of a petition for decerti-ficationWithout passing on the question whether such a petition would lie within ayear following the certification,the fact is that any question of decertification should betested in a proceeding provided for that purpose and not in this one.3The finding made above does not intend any implication that LIU was not a labororganization after March 21, 1954As the General Counsel,for seasons that will appear,seeks an order that the Respondent bargain with the Packinghouse Workers,and not LIU,no finding need be made concerning LIU's current status.The material point to bear Inmind is that LIU was a labor organization within the meaning of the Act at the time ofits certification and on the occasions in February and March 1954, when the Respondent,as will appear, refused to bargain with it. CARPINTERIA LEMON ASSOCIATION125III.THE ALLEGED UNFAIR LABOR PRACTICESA. The certification and appropriate unitOn November 18, 1953, the Board conducted a representation election, to whichthe Respondent consented,among employees in a bargaining unit defined as follows:"All production and maintenance employees of the Employer's [Respondent's]Carpinteria establishment, excluding all clerical employees, guards, professional em-ployees, and supervisors as defined in the National Labor Relations Act." In theelection, a majority of the employees selected LIU as the collective-bargaining repre-sentative of the employees in the unit described above, and as a result of the election,the Board, through the Regional Director for its Twenty-first Region, issued acertificationon November 27, 1953, designating LIU as the representative ofthe employees in the unit for the purposes of collective bargaining.Although it is evident from the fact that the Respondent consented to the elec-tion that it thereby agreed to the composition of the unit as appropriate for collectivebargaining, its answer advances the claim that those in the unit are "agriculturallaborers", and are, therefore, not "employees" within the meaning of Section 2 (3)of the Act. Presumably, what is intended by this position is a claim that the pro-duction and maintenance employees may not constitute a unit appropriate for bar-gaining purposes.The Respondent submitted no argument at the hearing withrespect to such a claim; its briefis silent inconnection with the matter; and suchan omission to urge the position suggests, perhaps, that the claim has been abandonedIn any event, the Respondent's business is that of packing and processing lemonsgrown by others; 4 the employees in the unit perform work connected with suchpacking and processing in the Respondent's establishment; and it is clear that theyare not "agricultural laborers" within the meaning of the Act.5 I find that theunit in connection with which the certification was issued, as described above, isappropriate for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.B. The bargaining negotiations and refusals to bargainAfter the issuance of the certification, LIU and the Respondent, through theirrespective representatives,held a series of bargaining meetings concerning the em-ployees in the unit.The meetings took place on December 18, 1953, December 22,1953, January 6, 1954, January 22, 1954, and February 9, 1954.LIU submittedwritten contract proposals to the Respondent at the first meeting.The proposalsneed not be set forth in detail.For present purposes, topical identification of somewill suffice.The proposals included terms dealing with wages, hours of work, unionsecurity, vacations, overtime, arbitration, grievances, and seniority.As the GeneralCounsel makes no claim that the Respondent refused to bargain until after the lastmeeting, a brief summary of the progress of the negotiations will suffice.During thecourse of the meetings, the Respondent submitted counterproposals (which neednot be described in detail) on the subjects of management responsibility, vacations,seniority, and arbitration and grievance procedures; and "considerable progress wasmade and tentative agreements were reached on numerous phases" of the union's con-tractproposals.As of the end of thelastmeeting,however,no bargaining had yettaken place concerning wages.On February 11, 1954, a document, described in the record as a "petition," wasserved upon Wallace McIntyre, the Respondent's manager.The petition, to whichthe names of 50 individuals were appended, was addressed to the Respondent andstated, among other things: "You are hereby notified that the undersigned, beingand constituting a majority of the employees of Carpinteria Lemon Association, nolonger wish to be represented by United Fresh Fruit and Vegetable Workers Union,Local No. 78, CIO, and that we hereby cancel the right of said Local to representus in any matter pertaining to our employment,on the grounds that our consent4 The Respondent's answer states that it is an association of citrus fruit growers, andthat the fruit the Respondent packs and processes is grown "in the groves of its members "5 See TVP.McDonald Corporation,83 NLRB 427;Crown Crest Fruit Corporation,90NLRB422,Imperial Garden Growers,91 NLRB 1034;Stokely-Van Camp, Inc,102NLRB12,59;TitleRiver Cooperative Gun, Inc.,102 NLRB 1523;Dofliemeyer Bros.,101NLRB205I do not pass on the question of the applicability of the exemptionto indi-vidualsemployed in the packing and processing of agricultural productsgrown by theiremployerThat question is not presented here. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDto vote for and join said Union was obtained through fraud, misrepresentation,false promises and coercion,as hereinafter set forth."The petition then proceededto describe alleged instances of "fraud, misrepresentation,false promises and coer-cion," and stated that "instead of being represented by said Union," the signatorieshad elected a committee of three employees(those described as the Employees'Committee in the motion for intervention)with"full authority and power to representus in all labor-management matters and in all bargaining matters," adding that"no other person or committee has any such authority."The names of the com-mittee aie set forth in the petition.Upon being served with the petition,McIntyrechecked the Respondent's payroll which listed 68 individuals(all of them membersof the bargaining unit),and determined that all 50 signatories to the petition were onthe payroll,thus constituting a majority of the employees in the unit.The service of the petition was followed by an exchange of correspondence be-tween LIU, through Syd Rose, one of its representatives,and Ivan G. McDaniel,attorney for the Respondent.Full details of the correspondence need not be setforth.It is enough to note that Rose, in a letter dated February 24, 1954, addressedto Carpinteria,stated that he had been informed by an associate of McDaniel thatnegotiations had been broken off, and requested that they be resumed"at once";thatMcDaniel replied, on Carpinteria'sbehalf, in a letter dated February 25, 1954,that "it may be an unlawful practice for it [Carpinteria] to continue further bar-gaining with the Union,since it is clear from this petition[the one served onCarpinteria]that you no longer represent a majority of the employees";and thatRose, in a letter dated March 11, 1954, addressed to McDaniel,reiterated the union'srequest that negotiations be resumed.The record does not establish whetherMcDaniel replied to Rose's last letter, but it is evident from the record as a wholethat no contract was ever signed embodying the "tentative"agreements,and thatnegotiations were not resumed.There is no doubt that McDaniel's letter of February 26, 1954, constituted arefusal by the Respondent to bargain with LIU, with respect to rates of pay, wages,hours of employment,and other conditions of employment,and that Carpinteriahas since so refused to bargain.6The basic question is whether the Respondentcould lawfully refuse to bargain because of the petition served upon it.The certification of LIU was in effect a pronouncement by the Board,based uponthe results of a representation election,that LIU was the duly elected representativeof the employees in the bargaining unit.The Board has repeatedly held that "acertified union's majority status,in the absence of unusual circumstances,iscon-clusively presumed to continue for one year following certification"(GeneseeFoundry Company,Incorporated,109 NLRB 1253.) 7The principle affords bar-gaining relationships a reasonable opportunity to function,is rooted in the need forstability in bargaining relations,and has been approved by the weight of judicialauthority 4Bearing the rule in mind,inasmuch as the refusal to bargain occurredonly about 3 months after the certification,the Respondent can justify its refusal tobargain only if it establishes the existence of "unusual circumstances."In support of its claim that"unusual circumstances"are present,the Respondentstresses the "Complaint In Intervention"attached to the motion for intervention madeby the Employees'Committee,and in so doing,proceeds upon a manifestly erroneousconception of probative evidenceThe "Complaint In Intervention,"which, byreference,incorporates the allegations of the petition served upon the Respondent,makes various charges against LIU.For reasons that will shortly appear, theseallegations need not be detailed.The Respondent,in its brief, takes the singularposition that because the motion for intervention was denied"the question of 'un-usual circumstances'must be decided upon the basis of the facts set forth" in the6 The Respondent'sbrief concedes that it refused to bargain after the service of thepetition upon it7 See, also,Lift Trucks,Inc,75 NLRB 998;The Belden BrickCo, 83 NLRB 465;Kim-berly-Clark Corp ,61 NLRB 90,JasperWood Products Company,Inc, 72NLRB 1306 ;andCarson Pirroe Scott&Company,69 NLRB 9358 SeeN L R Bv SansonHosieryMills, Inc,195 F 2d 350 (C A. 5) andN. L. R Bv Ray Brooks,204 F.2d 899(C A 9), cert granted 347 U. S 916, and cases cited inboth decisions.TheBrooksdecision contains a compiehensive review of the reasons forthe rule, and of the authoritiesThe Respondent relies upon two decisions to the contraryby the Couit of Appeals for the Sixth Circuit,namely,Mid-Contvnent Petroleum Corp.v N L RB,204 F 2d 613, andVulcan Forging Co v N. L R B.,1 88 F. 2d 927. Apartfrom the fact that I respectfully disagree with the decisions,I deem myself bound by thecontrary position of the Board which,as already noted,has been approved by the weightof judicial authority CARPINTERIA LEMON ASSOCIATION127"Complaint In Intervention" and an offer of proof made by the Employees' Com-mittee "in support thereof." In short, the Respondent treats the "Complaint InIntervention" as probative evidence of the alleged facts of which it speaks, andasserts that these are "unusual circumstances." It may be noted, first that the "Com-plaint In Intervention" was offered by the General Counsel as part of what is con-ventionally referred to in these cases as the "formal file" which consists of thepleadings,motions, proofs of service, and related documents.Counsel for theEmployees' Committee was clearly informed, and agreed, that the "Complaint InIntervention" and other attachments to the motion would stand as an "offer of proofin support of [the] motion "[Emphasis supplied ]The record makes abundantlyclear that the "Complaint In Intervention" and its attachments were received as partof the "formal file" in the case, and that the offer of proof was received as bearingon the motion, and for no other purpose 9 Second, the "Complaint In Intervention"is clearly not probative evidence of what it purports to describe, and to base anyfindings on it would violate elementary rules of decisional propriety.Finally, itdoes not quite appear why the "question of `unusual circumstances' must be decidedupon the basis of the facts set forth" in the "Complaint in Intervention" and the"offer of proof in support thereof." So far as the record shows, there was nothingto prevent the Respondent from calling the three individuals, who are identified inthemotion for intervention as the Employees' Committee, as its witnesses and tosubject the allegations made by them in the "Complaint In Intervention" to the testof examination and cross-examination.The Respondent offers no explanation foritsfailure to call them, nor for that matter, does the Respondent explain why itcalled none of the 50 individuals, whose names were appended to the petition, tosupport by sworn testimony any of the charges made therein.The nub of thematter is that the record is barren of any probative evidence to support the allega-tions contained either in the petition or the "Complaint In Intervention," and it wouldbe quite improper to treat them as proven "facts," as the Respondent appears to doin its briefThe Respondent argues that it had no alternative except to treat the chargesagainst LIU in the petition as "unusual circumstances."However, the evidence doesnot establish that the charges were the motivating factor in the discontinuance ofnegotiations.There is no evidence that the Respondent made any investigation ofthe charges.On the contrary, it would appear from McIntyre's testimony, that theonly investigation he made consisted of a comparison between the names listed inthe petition and those on the payroll to determine whether the signatories were em-ployees, and whether they constituted a majority of the individuals in the unit.Moreover, McDaniel's letter of February 26, 1954, says nothing about the charges,but bases the refusal to bargain upon the ground that the Respondent had been"served with a petition signed by a substantial majority of the employees in the(Respondent) Association, advising that they do not wish to be represented by yourunion, and demanding that all bargaining with your union be discontinued."It is clear, as the Respondent in effect concedes in its brief, that it filed no objec-tions to the conduct of the electionThe Respondent argues that the nature of thecharges in the petition was such that it "could not possibly have been discovered"within the 5-day period prescribed by Section 102.61 of the Board's Rules andRegulations for the filing of objections.This is a statement unsupported either bythe evidence or by the Board's experience with the many cases in which it hasconsidered objections filed within the time prescribed by Section 102 61.TheRespondent offered no proof to show that it had no knowledge before the election,or within 5 days thereafter, of grounds for objections.Nevertheless, the practical effect of what the Respondent is seeking here is anullification of the results of the election to which it had consented, and in a mannernot prescribed by the Board's Rules and Regulations.For reasons already stated,the disavowal, without more, of a certified union, within a year after its certifica-tion, by a majority of the employees is insufficient to defeat the union's majoritystatusThus the Respondent must stand or fall on the fact that the disavowal wascoupled in the petition with charges of misconduct against LiU In that connection,it is well to bear in mind that the Respondent produced not one of the 50 personswhose names are appended to the charges; that the record is barren of any probativeevidence to support the allegations, and that there is even no evidence that theRespondent investigated them, and following such an investigation, based its refusalto bargain upon a belief in their truth. In the light of the whole record, I think itIt is also plain that since the motion for intervention was denied, the Employees' Com-mittee had no standing to make an offer of proof bearing on the merits of this proceeding,as distinguished from an offer "in support of [the] motion." 128DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be an unsound practice to permit the Respondent to invoke the petition,without more, as the basis for its unilateral determination that the certification wasno longer binding upon it.Thus I find that the Respondent unlawfully refused tobargain with LIU on and after February 26, 1954, concerning rates of pay, wages,hours of employment, and other conditions of employment; that it thereby violatedSection 8 (a) (1) and 8 (a) (5) of the Act.On March 21, 1954, the Respondent increased the wages of all of the employeesin the bargaining unit, without negotiation or other consultation with LIU.Thehourly rate for female employees was raised from $1 to $1.15. Somemale em-ployees were given increases from $1.20 to $1.35 an hour, while the hourly rate ofothers was increased from $1.20 to $1.40.The increases were made retroactive toFebruary 7, 1954. Since LIU was the employees' bargaining representative, thegranting of the increases, without consultation with the Union, inhibited and inter-fered with the exercise of rights guaranteed the employees by Section 7 of the Act,and was a disparagement of the collective-bargaining process and tantamount toa refusal to bargain.10 I find that in granting the increases without consultationwith LIU, the Respondent violated Section 8 (a) (1) and (5) of the Act."One final matter requires mention as a preface to a recommended remedy.OnSeptember 21, 1954, the Acting Regional Director of the Board's Twenty-firstRegion, entered an order, upon the joint motion of LIU and the Packinghouse Work-ers, amending the certification, previously issued to LIU, by substituting the Pack-inghouse Workers for LIU as the certified bargaining representative of the employeesin the unit.The order recites that the Acting Regional Director issued a "Notice toShow Cause" on September 9, 1954, "providing that any party to the proceeding(in which the certification was issued) might, on or before September 21, 1954, showcause in writing" why the certification should not be amended; that Carpinteria"filed an opposition to the motion.and demanded a hearing"; and that theActing Regional Director, "having duly considered the matter," granted the motion.By force of the amendment, the General Counsel seeks an order directing theRespondent to bargain with the Packinghouse WorkersIn the absence of theamendment, because of the refusals to bargain found above, the General Counselwould be entitled to an order directing the Respondent, upon request, to bargainwith LIU.At the hearing, the Respondent took the position that the PackinghouseWorkers is a "new and different organization" with which it cannot be requiredto bargain.However, the Respondent itself introduced evidence that in connectionwith the motion to amend the certification, LIU and the Packinghouse Workers sub-mitted information (Respondent's Exhibits Nos 2 and 3) to the Regional Director,which, if true, would justify the amendment.The gist of the information was tothe effect that the membership of LIU, by vote, had approved the recall of its charterby its parent organization, the Congress of Industrial Organizations, and the issu-ance of a charter to the membership by, and the transfer of their affiliation to, UnitedPackinghouseWorkers of America, an international affiliate of the Congress ofIndustrial Organizations. In sum, what the motion sought was administrative actionto amend the certification to reflect a change in the name and affiliation of the labororganization named in the certification.What the record here establishes is that the motion was made upon justifiablegrounds brought to the administrative attention of the Acting Regional Director;that the Respondent was given notice of the motion and opposed it; that the ActingRegional Director considered both the motion and the opposition; and that, aftersuch consideration, he entered the order amending the certification.As an offi-cial act, his ruling is entitled to a presumption of regularity and legality.Theburden of rebutting that presumption is upon the Respondent, but the burden hasnot been met.The Respondent was not precluded from adducing evidence in theinstant proceeding establishing that the facts were not as stated in whatever showingwas made before the Acting Regional Director to support the motion; 12 yet, although10NL R B v Crompton-Hephland Hills,337 U S. 217i1McIntvre testified that the increase was put into effect to bring the wages up to thelevel of other citrus fruit packing housesThe purpose is immaterial because it consti-tutes no justification for the failure to consult with LIU and to use the collective-bargain-ing process as the means of putting the increases into effect.12 In fact, the evidence does not even establish that the showing made before the ActingRegional Director consisted only of the contents of Respondent's Exhibits Nos 2 and 3In view of the presumption, the General Counsel was under no duty to establish the show-ingThe burden was upon the Respondent to prove that the Acting Regional Diiectoiractedithout sufficient warrant, and, as noted above, that burden has not been met. CARPINTERIA LEMON ASSOCIATION129afforded an opportunity to do so, it presented no evidence that whatever showing wasmade to support the motion was untrue.Put another way, the record is barren ofany evidence that the labor organization once known as LIU is not,in a substantialsense at least, the same labor organization now operating under a different name andwith a different affiliation.In the state of the record,itwould be improper to as-sume that the Acting Regional Director acted without sufficient warrant, and theorder amending the certification must be given effect.Accordingly,I shall recom-mend below that the Respondent be directed to bargain,upon request,with thePackinghouseWorkers as the representative of the employees in the unit underthe terms of the amended certification.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have a,close, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8 (a) (1) and(5) of the Act,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, and of the entire record in thisproceeding,Imake the following:CONCLUSIONS OF LAW1.On March 21, 1954, and at all times material to this proceeding prior thereto,United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO,was a labororganization within the meaning of Section 2 (5) of the Act.2.United Packinghouse Workers of America, Local 78, CIO,was, on Septem-ber 21, 1954,and is now,a labor organization within the meaning of Section 2 (5)of the Act.3.All production and maintenance employees of Carpinteria Lemon Associa-tion's establishment in Carpinteria,California,excluding all clerical employees,guards,professional employees,and supervisors as defined in the National LaborRelations Act, have, at all times since November 18, 1953, constituted,and nowconstitute,a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4.United Fresh Fruit & Vegetable Workers, LIU #78, CIO,was, on March 21,1954, and at all times material to this proceeding prior thereto,the exclusive rep-resentative of all the employees in the aforesaid appropriate unit for the purposesof collective bargaining,within the meaning of Section 9(a) of the Act5.United PackinghouseWorkers of America, Local 78, CIO, has been, sinceSeptember 21, 1954, and now is, the exclusive representative of all the employeesin the aforesaid appropriate unit for the purposes of collective bargaining,withinthe meaning of Section 9 (a) of the Act.6.By failing and refusing on February 26, 1954, and during the period thereafter,as found in section 111, above,to bargain collectively with United Fresh Fruit &Vegetable Workers,LIU #78, CIO,as the exclusive representative of the Respond-ent's employes in the aforesaid appropriate unit,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (5)of the Act.7.By granting a wage increase to its employees on March 21, 1954, as foundin section III, above,without consultation with United Fresh Fruit&VegetableWorkers, LIU#78,CIO, the Respondent engaged in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.8By interfering with, restraining,and coercing its said employees in the exerciseof the rights guaranteed to them in Section 7 of the Act,as found in section 111,above, the Respondent has engaged in and is engaging in unfair labor practices with-in the meaning of Section 8(a) (I) of the Act. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE ToALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representative of all theemployees in the bargaining unit described herein, with respect to rates of pay,wages, hours of employment, or other conditions of employment, and if anagreement is reached, embody it in a signed contract.The bargaining unit is:All production and maintenance employees in our Carpinteria establish-ment, excluding all clerical employees, guards, professional employees,and supervisors as defined in the National Labor Relations Act.WE WILL NOT by so failing or refusing to bargain, or in any like manner,interfere with, restrain, or coerce our employees in the exercise of their rightof self-organization, to form, join, or assist any labor organization, to join orassistUnited Packinghouse Workers of America, Local 78, CIO, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activities except tothe extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the National Labor Relations Act.CARPINTERIA LEMON ASSOCIATION,EmployerDated----------------By----------------------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Seaboard Lemon AssociationandUnited Fresh Fruit & Vege-tableWorkers Union,LIU #78, CIO.Case No. 21-CA.-19/.8.April 13, 1955DECISION AND ORDEROn November 23, 1954, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (a) (1) and (5) ofthe Act and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in112 NLRB No. 21.